           Case
           Case1:21-cv-00101-PKC
                1:21-cv-00101-PKC Document
                                  Document10
                                           9 Filed
                                             Filed02/25/21
                                                   03/01/21 Page
                                                            Page11of
                                                                  of11



 MARK A. BECKMAN
 MBECKMAN@GRSM.COM
 DIRECT DIAL: (212) 453-0724




                                                                         ATTORNEYS AT LAW
                                                                         1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                         NEW YORK, NY 10004
                                                                         WWW .GRSM.COM

                                                                  The conference will be adjourned to
                                         February 25, 2021        March 26, 2021 at 12:00 P.M. The dial-in
                                                                  will remain the same: 888-363-4749 with
VIA ECF                                                           code 3667981.
The Honorable P. Kevin Castel
United States District Judge                                      SO ORDERED.
United States District Court, Southern District of New York       3/1/2021
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

         Re:      Carbamericas, Inc. v. MSC Mediterranean Shipping Company S.A.
                  Case No.: 1:21-cv-00101-PKC

Dear Judge Castel:

        We represent defendant MSC Mediterranean Shipping Company S.A. (“MSC”) in the
above-referenced case. Pursuant to Section 1.B of the Court’s Individual Practices, and with
plaintiff’s consent, we respectfully request a 21-day adjournment of the initial conference,
currently scheduled for March 4, 2021. We make this request because MSC only recently retained
us for this matter. As noted, plaintiff consents, and this is the first such request.

       Accordingly, we respectfully request the Court adjourn the initial conference from March
4, 2021, to March 25, 2021.

         We appreciate the Court’s attention to this matter.

                                               Respectfully submitted,
                                               /
                                               /s/ Mark A. Beckman
                                               Mark A. Beckman



cc: All Counsel of Record (via ECF)
